DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2021 has been entered.
 
Status of the Claims
	Claim 10 has been newly canceled.   Claims 2-8, 11, and 12 previously were canceled.  Accordingly, claims 1, 9, and 13-18 are pending and under current examination.

Response to Arguments and Withdrawn Rejections
The amendments and remarks filed on 12/14/2021 (hereafter, “Remarks”) have been entered and are addressed as follows.
Applicant notes that the amended claim 1 now encompasses content previously included and examined in claim 10, which has now been canceled.  All rejections of claim 10 have been withdrawn in view of Applicant’s amendment to the claim.
The rejections of claims 1, 9, 10, and 13-18 under 35 U.S.C. 103 are withdrawn in view of Applicant’s amendments to claim 1.  Grounds of rejection that previously would have been presented if the claims had been earlier submitted are presented below; no new references or rationale is presented.  It is noted that the rejections include clarifications as to citations in the prior art.
Applicant’s references to the previously cited references are noted.  The relevance of these references is maintained upon re-consideration.
Applicant argues that Patron has a single recitation of the claimed cooling compound which is 2-(4-methylphenoxy)-N-1H-pyrazol-3-yl)-N-(2-thienylmethyl)acetamide in a list and further relies on combinations of components.  In reply, it is maintained that Patron teaches rationale for incorporating a specific amount of a cooling agent in a personal care or food or beverage composition (see paragraph [see column 3, lines 28-29]).  This cooling agent is established as an equivalent for the multiplicity of equivalent cooling agents in analogous art as taught by Kindle (see [0113]).
Applicant argues that a species may be patentable over a genus.  In reply, while the examiner understands Applicant’s position, there has been no showing of evidence of criticality with regard to Applicant’s claimed range, and it is the examiner’s position that the prior art teaches both each data point within the claimed range by teaching a broader range, and the prior art also teaches the adjustability of the presence/amount of each component including the cooling component, which one reasonably would have expected success from optimizing in order to achieve the desired end result as is routine in the art.
Applicant argues that it would not have bene obvious to modify Kindel with the specific acetamide of Patron and further with the mint oil compounds of Hoke and then to “modify” the composition with amounts as claimed and that to do so would rely on impermissible hindsight.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In the instant case, the cited references all appear to be in the same field of endeavor, each providing a particular combination of components as encompassed in the claims further for the reasons of record.  In view of the preponderance of evidence in the record and in the references cited, Applicant’s argument is not persuasive.

Modified Rejections 
only to Address Amendments to Claim 1 as previously considered in regard to previous claim 10
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 9, and 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kindle et al. (US 20070254826) in view of Patron et al. (US 9,732,071) and further in view of Hoke et al. (US 20080008667).  No new reference cited.
	The instant claims are drawn to a composition comprising a mint essential oil and at least one cooling compound as further specified in the claims.
Kindle et al. teach the use of 1-menthol as a refreshing flavor, a minty smell and a cooling effect on skin and the mucous membrane. It is used, for example, in oral care, in cosmetic and pharmaceutical preparations, in tobacco and in confectionary. See Para [0039]. Kindle et al. teaches the use of 1- menthol being particularly preferred since it has sensory properties. See Para [0040]. The concentration of 1-menthol is taught to be 62% and the concentration of menthyl acetate is taught to be 5%. See Para [0051]. Kindle in Para [0063] teaches the concentration of 50-70% for 1-menthol. The concentration of menthyl acetate is taught to be 1-20 wt.%. See Para [0066]. Dividing the concentration of 1-menthol to menthyl acetate would encompass or would be within the scope of the claimed proportions. The use of cooling agents is taught in Para [0112]. The use of the composition as odoriferous or aroma is taught in Para [0090]. The use of cooling agents, such as menthyl lactate is taught in Para [0114]. The release of fragrance is taught in Para [0144]. 
Kindle differs from the claimed invention in specifically teaching the use of the cooling compound of claim 1 and menthofuran.  Patron and Hoke cure this deficiency.
Patron et al. teaches the use of the cooling agent of claim 1, being used in a personal care and food or beverage composition. See para [77], [200] and [305.]. The concentrations of the cooling agents is taught in para [55]; see also column 3, lines 28-29. 
Hoke et al. teach the use of menthofuran in combination of menthol and menthyl acetate in mint oil.  Hoke et al. teach the presence of menthofuran in combination with menthol and menthol acetate in mint oil.  See Example 1.   
It would have been obvious to a person skilled in the art to use the cooling agent of claim 1, motivated by the teachings of Patron et al., which teaches the cooling agent of claim 1 being used in a personal care and food composition.  Moreover, it would have been obvious to a person of skill in the art to add menthofuran as taught by Hoke to mint oil compositions comprising additional mint oil components including menthol and methylacetate; on would have been motivated to do so since Hoke et al. teach the combination of menthol, menthyl acetate and menthofuran in mint oil.  

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 	No claim is allowable at this time.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREA BUCKLEY whose telephone number is (571)270-1336. The examiner can normally be reached Monday - Thursday 7:00 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREA B CONIGLIO/               Primary Examiner, Art Unit 1617